There can be doubt of the correctness of the opinion given to the jury. It is the ordinary evidence of the justice of a merchant's account, when he renders it to his customer and the latter keeps it without objection to any of its items. Without a denial of it in toto or of some part of it, the jury may infer an admission of its correctness and a promise to pay the balance. Upon that part of the case alone, therefore, the Court might have left it to the jury on both points, that is, as proof of the delivery of the articles and of a mere promise to pay. But in addition to those inferences, here the defendant, with the account in his hand, and after perusing it or opportunity of perusing it, expressly promised to settle the account and pay it. A promise could not be more direct or precise, for there was nothing left to uncertainty, as the account fixed the debt, which the defendant agreed to pay.
PER CURIAM.                                        Judgment affirmed.
Cited: Daniel v. Whitfield, 44 N.C. 297. *Page 257 
(376)